Case: 11-14818   Date Filed: 08/08/2012   Page: 1 of 3

                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-14818
                          Non-Argument Calendar
                        ________________________

                         Agency No. A098-730-529

ROGER ALFREDO MENDOZA,
RAIZA JOSEFINA TORRES HERNANDEZ,
DANIEL ALEJANDRO OCHOA TORRES,

                                                                     Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        ________________________

                              (August 8, 2012)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Roger Alfredo Mendoza and two of his family members petition for review
                Case: 11-14818   Date Filed: 08/08/2012   Page: 2 of 3

of the Board of Immigration Appeal’s (“BIA”) denial of an untimely motion to

reopen their removal proceedings. The Mendozas argue that their late filing

should be excused because country conditions in Venezuela changed since the

time of their original hearing in 2008.

      We review the denial of a motion to reopen a petitioner’s removal

proceedings for an abuse of discretion. Jiang v. U.S. Att’y Gen., 568 F.3d 1252,

1256 (11th Cir. 2009). “Our review is limited to determining whether the BIA

exercised its discretion in an arbitrary or capricious manner.” Id.

      An alien who seeks to reopen immigration proceedings must file a motion to

reopen within ninety days after the issuance of the “final administrative order of

removal.” 8 U.S.C. § 1229a(c)(7)(C)(i). The time limitation may not apply,

however, when the motion is predicated on material changed country conditions

arising in the country of nationality or the country to which removal has been

ordered. Id. § 1229a(c)(7)(C)(ii). “An alien cannot circumvent the requirement of

changed country conditions by demonstrating only a change in . . . personal

circumstances.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009)

(per curiam).

      A review of the record reveals that there has been no material change in

Venezuela’s country conditions in the time since the Mendoza’s immigration

                                          2
              Case: 11-14818     Date Filed: 08/08/2012   Page: 3 of 3

hearing. There is evidence that human-rights conditions in Venezuela are

currently poor. But the Department of State Human Rights Reports for the years

2004 and 2007 also demonstrate that conditions were poor for people who

politically opposed President Chavez and his administration. The government

harassed, intimidated, and imprisoned political opponents. Additionally, the

government intimidated and restricted media access before 2008. For instance, as

early as 2002, President Chavez had the power to restrict media access by

suspending telecommunications broadcasts. There are pre-2008 reports that

criminal defamation and libel laws were used to intimidate private media. There is

also evidence that before 2008 the government gave tacit or official support to

individuals and entities acting against its opposition. In 2004 government

sympathizers attacked a private-media crew while National Guard Troops

watched.

      The evidence of recent conditions does not show a material change from

pre-2008 conditions. Any change in the Mendozas’ political involvement does not

excuse the late filing. Accordingly, we cannot say that the BIA abused its

discretion by denying the motion to reopen the proceedings, which was filed more

than ninety days after the final administrative order of removal.

      PETITION DENIED.

                                          3